Morgan Stanley Smith Barney Morgan Stanley Smith Barney Rotella I, LLC Financial Statements with Report of Independent Registered Public Accounting Firm Final Report Financial Statements As of December 31, 2014 (Liquidation of the Trading Company) and 2013 and for the Years Ended December 31, 2014 (Liquidation of the Trading Company) 2013, and 2012 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTINGFIRM To the Members of Morgan Stanley Smith Barney Rotella I, LLC: We have audited the accompanying statement of financial condition (liquidation basis), including the condensed schedule of investments (liquidation basis), of Morgan Stanley Smith Barney Rotella I, LLC (the " Trading Company "), as of December 31, 2014 (liquidation of the Trading Company) and the related statements of income and expenses (liquidation basis) and changes in members’ capital (liquidation basis) for the year ended December 31, 2014 (liquidation of the Trading Company). In addition, we have audited the accompanying statement of financial condition, including the condensed schedule of investments, of the Trading Company as of December 31, 2013, and the related statements of income and expenses and changes in members’ capital for the years ended December 31, 2013 and 2012. These financial statements are the responsibility of the Trading Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Trading Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Trading Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. As discussed in Note 1 to the financial statements, the Trading Company terminated operations on December 31, 2014. As a result, the Trading Company changed its basis of accounting from the going concern basis to the liquidation basis. In our opinion, such financial statements present fairly, in all material respects, (1) the financial position (liquidation basis) of Morgan Stanley Smith Barney Rotella I, LLC as of December 31, 2014 (liquidation of the Trading Company), (2) the results of its operations (liquidation basis) and changes in its members’ capital (liquidation basis) for year ended December 31, 2014 (liquidation of the Trading Company), (3) the financial position as of December 31, 2013, and (4) the results of its operations and changes in its members’ capital for the years ended December 31, 2013 and 2012, in conformity with accounting principles generally accepted in the United States of America applied on the bases described in the preceding paragraph. /s/ Deloitte & Touche LLP New York, New York March 25, 2015 December 31, 2014 (Liquidation of the TradingCompany) (liquidation basis) $ $ ASSETS Trading Equity: Unrestricted cash Restricted cash – Total cash Net unrealized gain on open contracts Total Trading Equity Total Assets LIABILITIES AND MEMBERS’ CAPITAL LIABILITIES Liquidating withdrawals payable – Accrued incentive fees Accrued management fees Accrued administrative fees Clearing fees due to MS&Co. Total Liabilities MEMBERS’ CAPITAL Non-Managing Members – Total Members’ Capital – Total Liabilities and Members’ Capital The accompanying notes are an integral part of these financial statements. - 2 - Morgan Stanley Smith Barney Rotella I, LLC Condensed Schedule of Investments December 31, 2014 (Liquidation of the Trading Company) (liquidation basis) Futures and Forward Contracts Purchased Net unrealized gain/(loss) on open contracts % of Members’ Capital $ Foreign currency Total Futures and Forward Contracts Purchased Futures and Forward Contracts Sold Foreign currency Total Futures and Forward Contracts Sold Unrealized Currency Gain (Loss) – –(2) Net fair value 25,120 0.45 (1) (1)Calculated based on pre-liquidation redemption. (2)Amount less than 0.005%. The accompanying notes are an integral part of these financial statements. - 3 - Morgan Stanley Smith Barney Rotella I, LLC Condensed Schedule of Investments December 31, 2013 Futures and Forward Contracts Purchased Net unrealized gain/(loss) on open contracts % of Members’ Capital $ Commodity 7,683 Equity 200,351 Foreign currency 18,380 Interest rate (4,260) (0.07) Total Futures and Forward Contracts Purchased 222,154 3.72 Futures and Forward Contracts Sold Commodity 14,220 Equity 2,547 0.04 Foreign currency 20,195 0.34 Interest rate 0.29 Total Futures and Forward Contracts Sold 0.91 Unrealized Currency Loss (1.57) Net fair value 182,993 3.06 The accompanying notes are an integral part of these financial statements. - 4 - Morgan Stanley Smith Barney Rotella I, LLC Statements of Income and Expenses For the years ended December 31, 2014 2013 2012 $ $ $ (Liquidation ofthe Trading Company) (liquidation basis) INVESTMENT INCOME (LOSS) Interest income – 45 EXPENSES Incentive fees – Management fees Brokerage, clearing and transaction fees Administrative fees Total Expenses NET INVESTMENT LOSS (125,267) TRADING RESULTS Trading profit (loss): Net Realized (203,771) Net change in unrealized 29,278 Total Trading Results (174,493) NET INCOME (LOSS) (299,760) The accompanying notes are an integral part of these financial statements. - 5 - Morgan Stanley Smith Barney Rotella I, LLC Statements of Changes in Members’ Capital For the Years Ended December 31, 2014 (Liquidation of the Trading Company) (liquidation basis), 2013 and 2012 Managing Non-Managing Member Members Total Members’ Capital, December 31, 2011 – Capital Contributions – Net Loss – (299,760) Capital Withdrawals – (2,130,038) Members’ Capital, December 31, 2012 – Capital Contributions – Net Income – 429,773 429,773 Capital Withdrawals – Members’ Capital, December 31, 2013 – Capital Contributions – Net Income – 437,429 437,429 Capital Withdrawals – Liquidating Withdrawals – Members’ Capital, December 31, 2014 – – – The accompanying notes are an integral part of these financial statements. - 6 - Morgan Stanley Smith Barney Rotella I, LLC Notes to Financial Statements 1.Organization Morgan Stanley Smith Barney Rotella I, LLC (“Rotella I, LLC” or the “Trading Company”) was formed on June 10, 2009, as a Delaware limited liability company under the Delaware Limited Liability Company Act (the “Act”),to engage in the speculative trading of commodities, domestic and foreign commodity futures contracts, forward contracts, foreign exchange commitments, options on physical commodities and on futures contracts, spot (cash) commodities and currencies, exchange of futures contracts for physicals transactions, exchange of physicals for futures contracts transactions, and any rights pertaining thereto (collectively, “Futures Interests”) (refer to Note 5. Financial Instruments).The Trading Company commenced operations on July 1, 2009. Ceres Managed Futures LLC (“Ceres” or the “Trading Manager”) was the trading manager of the Trading Company.Ceres retained Rotella Capital Management, Inc. (“Rotella” or the “Trading Advisor”) to trade Futures Interests on behalf of the Trading Company.Each member (each investor in the Trading Company, a “Member”) invested its assets in the Trading Company, which allocated substantially all of its assets in the trading program of Rotella, an unaffiliated commodity trading advisor registered with the Commodity Futures Trading Commission (“CFTC”), which made investment decisions for the Trading Company.LV Futures Fund L.P. (a Delaware limited partnership) and Meritage Futures Fund L.P. (“Meritage”) (a Delaware limited partnership) were the Members of the Trading Company until the Trading Company’s liquidation on December 31, 2014. The Trading Company terminated operations on December 31, 2014.As a result, the Trading Company changed its basis of accounting from the going concern basis to a liquidation basis.The liquidation basis of accounting requires the Trading Company to record its assets and liabilities at values to be received or paid at liquidation. Ceres is a wholly-owned subsidiary of Morgan Stanley Smith Barney Holdings LLC (“MSSBH”).MSSBH is wholly-owned indirectly by Morgan Stanley.Prior to June 28, 2013, Citigroup Inc. was the indirect minority owner of MSSBH. The clearing commodity broker for the Trading Company was Morgan Stanley & Co. LLC (“MS&Co.”).MS&Co. also acted as the counterparty on all trading of foreign currency forward contracts. Morgan Stanley Capital Group Inc. (“MSCG”) acted as the counterparty on all trading of options on foreign currency forward contracts. Morgan Stanley Smith Barney LLC, doing business as Morgan Stanley Wealth Management (“Morgan Stanley Wealth Management”), is a principal subsidiary of MSSBH and previously acted as a non-clearing broker for the Trading Company.MS&Co. and its affiliates acted as the custodians of the Trading Company’s assets. MS&Co. and MSCG are wholly-owned subsidiaries of Morgan Stanley. - 7 - Morgan Stanley Smith Barney Rotella I, LLC Notes to Financial Statements (continued) 2.Summary of Significant Accounting Policies Use of Estimates – The financial statements are prepared in accordance with accounting principles generally accepted in the United States of America (“U.S. GAAP”); the financial statements as of December 31, 2014 (Liquidation of the Trading Company) (liquidation basis) and for the year ended December 31, 2014 are prepared on a liquidation basis of accounting and the financial statements as of and for the years ended December 31, 2013 and 2012 are prepared on a going concern basis of accounting.Both bases require management to make estimates and assumptions that affect the reported amounts in the financial statements and related disclosures.Management believes that the estimates utilized in the preparation of the financial statements are prudent and reasonable.Actual results could differ from those estimates and the differences could be material. Valuation – Futures Interestsare open commitments until the settlement date, at which time they are realized.They are valued at fair value, generally on a daily basis, and the unrealized gains and losses on open contracts (the difference between contract trade price and market price) are reported in the Statements of Financial Condition as net unrealized gains or losses on open contracts.The resulting net change in unrealized gains and losses was reflected in the net change in unrealized trading profit (loss) on open contracts from one period to the next on the Statements of Income and Expenses.The fair value of exchange-traded futures, options and forward contracts was determined by the various futures exchanges, and reflects the settlement price for each contract as of the close of business on the last business day of the reporting period.The fair value of foreign currency forward contracts was extrapolated on a forward basis from the spot prices quoted as of approximately 3:00 P.M. (E.T.) on the last business day of the reporting period from various exchanges. The fair value of non-exchange-traded foreign currency option contracts was calculated by applying an industry standard model application for options valuation of foreign currency options, using as inputs the spot prices, interest rates, and option implied volatilities quoted as of approximately 3:00 P.M. (E.T.) on the last business day of the reporting period. Revenue Recognition –Monthly, MS&Co. paid the Trading Company interest income on 100% of its average daily equity maintained in cash in the Trading Company’s accounts during each month at the rate equal to the monthly average of the 4-week U.S. Treasury bill discount rate less 0.15% during such month but in no event less than zero.When the effective rate was less than zero, no interest was earned.For purposes of such interest payments, daily funds did not include monies due to the Trading Company on Futures Interests that had not been received.MS&Co. and Ceres retained any excess interest not paid to the Trading Company in permitted investments. - 8 - Morgan Stanley Smith Barney Rotella I, LLC Notes to Financial Statements (continued) 2.Summary of Significant Accounting Policies (cont’d) Fair Value of Financial Instruments – The fair value of the Trading Company’s assets and liabilities that qualify as financial instruments under the Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) guidance relating to financial instruments approximates the carrying amount presented in the Statements of Financial Condition. Foreign Currency Transactions and Translation –The Trading Company’s functional currency was the U.S. dollar; however, the Trading Company transacted business in currencies other than the U.S. dollar. Assets and liabilities denominated in currencies other than the U.S. dollar were translated into U.S. dollars at the rate in effect at the date of the Statements of Financial Condition.Income and expense items denominated in currencies other than the U.S. dollar were translated into U.S. dollars at the rate in effect during the period.The effects of changes in foreign currency exchange rates on investments are not segregated in the Statements of Income and Expenses from the changes in market price of those investments, but have been included in the net realized trading profit/(loss) and net change in unrealized trading profit/(loss). Members’ Capital – The Members’ Capital of the Trading Company is equal to the total assets of the Trading Company (including, but not limited to, all cash and cash equivalents, accrued interest, and the fair value of all open Futures Interests contract positions and other assets) less all liabilities (including, but not limited to, management fees, incentive fees, and extraordinary expenses), determined in accordance with U.S. GAAP. Trading Equity – The Trading Company’s asset,“Trading Equity,” reflected on the Statements of Financial Condition, consists of (a) cash on deposit in commodity brokerage accounts with Morgan Stanley, a portion of which is used as margin for trading; (b) net unrealized gains or losses on futures and forward contracts, which are fair valued and calculated as the difference between original contract value and fair value; and (c) options purchased at fair value, if any.Options written at fair value, if any, are recorded in “Liabilities”. The Trading Company, in its normal course of business, entered into various contracts with MS&Co. acting as its commodity broker.Pursuant to the brokerage agreement with MS&Co., to the extent that such trading resulted in unrealized gains or losses, these amounts were offset and were reported on a net basis on the Statements of Financial Condition. - 9 - Morgan Stanley Smith Barney Rotella I, LLC Notes to Financial Statements (continued) 2.Summary of Significant Accounting Policies (cont’d) Trading Equity (cont’d) – The Trading Company offset its unrealized gains or losses recognized on forward contracts executed with the same counterparty in the Statements of Financial Condition as allowable under the terms of the master netting agreement with MS&Co., as the counterparty on such contracts.The Trading Company has consistently applied its right to offset. Restricted and Unrestricted Cash – The cash held by the Trading Company was on deposit in commodity brokerage accounts with Morgan Stanley. As reflected on the Trading Company’s Statements of Financial Condition, restricted cash equals the cash portion of assets on deposit to meet margin requirements plus the cash required to offset unrealized losses on foreign currency forward and options contracts and offset unrealized losses only on the offsetting London Metal Exchange positions.All of these amounts were maintained in separate accounts.Cash that was not classified as restricted cash was therefore classified as unrestricted cash. Brokerage, Clearing and Transaction Fees – The Trading Company accrued and paid brokerage, clearing and transaction fees to MS&Co. Brokerage fees and transaction costs were paid as they were incurred on a half-turn basis at 100% of the rates that MS&Co. charged retail commodity customers and parties that were not clearinghouse members. In addition, the Trading Company paid transactional and clearing fees as they were incurred. Administrative Fee – The Trading Company accrued and paid to Ceres a monthly fee to cover all administrative and operating expenses (the “Administrative Fee”). The monthly Administrative Fee was equal to 1/12th of 0.35% (a 0.35% annual rate) of the beginning of the month Members’ Capital of the Trading Company. Capital Contributions – Capital contributions by the Members could be made monthly pending Ceres’ approval.Such capital contributions increased each contributing Member’s pro rata share of the Trading Company’s Members’ Capital. Capital Withdrawals – Each Member could withdraw all or a portion of its capital as of the first day of each month at the final net asset value of the last day of the immediately preceding month.The request for withdrawal had to be received in writing by the Trading Manager at least three business days prior to the end of such month.Such capital withdrawals decreased each withdrawing Member’s pro rata share of the Trading Company’s Members’ Capital.Ceres could require the withdrawal of a capital account under certain circumstances, as defined in the operating agreement. Distributions – Distributions, other than capital withdrawals, were made on a pro rata basis at the sole discretion of Ceres. . - 10 - Morgan Stanley Smith Barney Rotella I, LLC Notes to Financial Statements (continued) 2.Summary of Significant Accounting Policies (cont’d) Income Taxes – No provision for income taxes has been made in the accompanying financial statements, as Members are individually responsible for reporting income or loss based upon their pro rata share of the Trading Company’s revenue and expenses for income tax purposes. The Trading Company files U.S. federal and state tax returns. The guidance issued by the FASB on income taxes, clarifies the accounting for uncertainty in income taxes recognized in the Trading Company’s financial statements, and prescribes a recognition threshold and measurement attribute for financial statement recognition and measurement of a tax position taken or expected to be taken.The Trading Company has concluded that there were no significant uncertain tax positions that would require recognition in the financial statements as of December 31, 2014 (Liquidation of the Trading Company) (liquidation basis) and December 31, 2013.If applicable, the Trading Company recognized interest accrued related to unrecognized tax benefits in interest expense and penalties in other expenses in the Statements of Income and Expenses.Generally, all tax years since 2011 remain subject to examination by U.S. federal and most state tax authorities. No income tax returns are currently under examination. Statement of Cash Flows – The Trading Company is not required to provide a Statement of Cash Flows. 3.Related Party Transactions The Trading Company’s cash was on deposit in commodity brokerage accounts with Morgan Stanley.MS&Co. paid interest as described in Note 2. Summary of Significant Accounting Policies.The Trading Company paid brokerage, clearing, and transaction fees to MS&Co. and the Trading Company paid the Administrative Fee to Ceres. 4.Trading Advisor Ceres retained Rotella to make all trading decisions for the Trading Company. Fees paid to Rotella by the Trading Company consisted of a management fee and an incentive fee as follows: Management Fees – The Trading Company accrued and paid Rotella a monthly management fee of 1/12th of 1% (a 1% annual rate) based on a percentage of Members’ Capital as described in the advisory agreement among the Trading Company, Ceres, and Rotella. - 11 - Morgan Stanley Smith Barney Rotella I, LLC Notes to Financial Statements (continued) 4.Trading Advisor (cont’d) Incentive Fee – The Trading Company paid Rotella a quarterly incentive fee equal to 20% of the New Trading Profits earned by each Member.Such fee was accrued on a monthly basis, but was not payable until the end of each calendar quarter. New Trading Profits represented the amount by which profits from Futures Interests trading exceeded losses after management fees, brokerage fees and transaction costs, and administrative fees were deducted.When Rotella experienced losses with respect to the Members’ Capital as of the end of a calendar quarter, Rotella had to recover such losses before it was eligible for an incentive fee in the future. Cumulative trading losses were reduced for capital withdrawn from the Trading Company.Effective December 31, 2014 (Liquidation of the Trading Company) (liquidation basis) the agreement with Rotella was terminated. 5.Financial Instruments The Trading Advisor traded Futures Interests on behalf of the Trading Company. Futures and forwards represent contracts for delayed delivery of an instrument at a specified date and price. The Trading Company’s contracts were accounted for on a trade-date basis. The fair value of exchange-traded contracts was based on the settlement price quoted by the exchange on the day with respect to which fair value was being determined. If an exchange-traded contract could not have been liquidated on such day due to the operation of daily limits or other rules of the exchange, the settlement price would be equal to the settlement price on the first subsequent day on which the contract could be liquidated. Off-exchange-traded contracts were fair valued as disclosed in Note 2. Summary of Significant Accounting Policies. A derivative is defined as a financial instrument or other contract that has all three of the following characteristics: a) One or more “underlyings” and b) one or more “notional amounts” or payment provisions or both; Requires no initial net investment or a smaller initial net investment than would be required for other types of contracts that would be expected to have a similar response relative to changes in market factors; and (3)Terms that require or permit net settlement. Generally, derivatives include futures, forward, swaps or options contracts, and other financial instruments with similar characteristics, such as caps, floors, and collars. - 12 - Morgan Stanley Smith Barney Rotella I, LLC Notes to Financial Statements (continued) 5.Financial Instruments (cont’d) The net unrealized gains on open contracts at December 31, 2014 (Liquidation of the Trading Company) (liquidation basis) and December 31, 2013, reported as a component of “Trading Equity” on the Statements of Financial Condition, and their longest contract maturities were as follows: Net Unrealized Gains on Open Contracts Longest Maturities Year Exchange-Traded Off-Exchange-Traded Total Exchange-Traded Off-Exchange-Traded $ $ $ − − Mar. 2015 Jun. 2018 Mar. 2014 6.Investment Risk The Members’ investments in the Trading Company exposed the Members to various types of risks that are associated with Futures Interests trading and markets in which the Trading Company invested.The significant types of financial risks to which the Trading Company was exposed included market risk, liquidity risk, counterparty credit risk and changes in interest rates. The rapid fluctuations in the market prices of Futures Interests in which the Trading Company invested made the Members’ investments volatile. If Rotella incorrectly predicted the direction of prices in the Futures Interests and changes in interest rates in which it invested, large losses might have occurred. Illiquidity in the markets in which the Trading Company invested may have caused less favorable trade prices.Although Rotella generally purchased and sold actively traded contracts where last trade price information and quoted prices were readily available, the prices at which a sale or purchase occurred may have differed from the prices expected because there may have been a delay between receiving a quote and executing a trade, particularly in circumstances where a market has limited trading volume and prices were often quoted for relatively limited quantities. - 13 - Morgan Stanley Smith Barney Rotella I, LLC Notes to Financial Statements (continued) 6.Investment Risk (cont’d) The credit risk on Futures Interests arises from the potential inability of counterparties to perform under the terms of the contracts.The Trading Company had credit risk because MS&Co. and/or MSCG acted as the commodity brokers and/or the counterparties with respect to most of the Trading Company’s assets.The Trading Company’s exposure to credit risk associated with counterparty nonperformance was typically limited to the cash deposits with, or other form of collateral held by, the counterparties. The Trading Company’s assets deposited with MS&Co. or its affiliates were segregated or secured in accordance with the Commodity Exchange Act and the regulations of the CFTC and were expected to be largely held in non-interest bearing bank accounts at a U.S. bank or banks, but may also have been invested in any other instruments approved by the CFTC for investment of customer funds. Exchange-traded futures, exchange-traded forward, and exchange-traded futures-styled options contracts were marked to market on a daily basis, with variations in value settled on a daily basis. With respect to the Trading Company’s off-exchange-traded forward currency contracts and forward currency options contracts, there were no daily settlements of variation in value, nor is there any requirement that an amount equal to the net unrealized gains (losses) on such contracts be segregated.However, the Trading Company was required to meet margin requirements equal to the net unrealized loss on open forward currency contracts in the Trading Company’s accounts with the counterparty, which was accomplished by daily maintenance of the cash balance in a custody account held at MS&Co. The Trading Company had total cash and unrealized on exchange-traded contracts with MS&Co., acting as a commodity broker for the Trading Company’s trading of Futures Interests, totaling $5,563,526 at December 31, 2014 (Liquidation of the Trading Company) (liquidation basis) and $6,007,134 at December 31, 2013. With respect to those off-exchange-traded forward currency contracts, the Trading Company was at risk to the ability of MS&Co., the sole counterparty on all such contracts, to perform. With respect to those off-exchange-traded forward currency options contracts, the Trading Company was at risk to the ability of MSCG, the sole counterparty on all such contracts, to perform. The Trading Company had a netting agreement with each counterparty.These agreements, which sought to reduce both the Trading Company’s and the counterparties’ exposure on off-exchange-traded forward currency contracts, including options on such contracts, were intended to materially decrease the Trading Company’s credit risk in the event of MS&Co.’s or MSCG’s bankruptcy or insolvency. - 14 - Morgan Stanley Smith Barney Rotella I, LLC Notes to Financial Statements (continued) 7.Derivatives and Hedging The Trading Company’s objective was to profit from speculative trading in Futures Interests.Therefore, the Trading Advisor for the Trading Company took speculative positions in Futures Interests where it felt the best profit opportunities existed for its trading strategy. As such, the average number of contracts outstanding in absolute quantity (the total of the open long and open short positions) has been presented as a part of the volume disclosure, as position direction is not an indicative factor in such volume disclosures. In regards to foreign currency forward trades, each notional quantity amount as of December 31, 2014 (Liquidation of the Trading Company) (liquidation basis) has been converted to an equivalent contract based upon an industry convention. On January 1, 2013, the Trading Company adopted ASU 2011-11, “Disclosure about Offsetting Assets and Liabilities” and ASU 2013-01, “Clarifying the Scope of Disclosures about Offsetting Assets and Liabilities”.ASU 2011-11 created a new disclosure requirement about the nature of an entity’s rights to setoff and the related arrangements associated with its financial instruments and derivative instruments, while ASU 2013-01 clarified the types of instruments and transactions that are subject to the offsetting disclosure requirements established by ASU 2011-11.Entities are required to disclose both gross information and net information about both instruments and transactions eligible for offset in the statement of financial position and instruments and transactions subject to an agreement similar to a master netting arrangement. The objective of these disclosures is to facilitate comparison between those entities that prepare their financial statements on the basis of U.S. GAAP and those entities that prepare their financial statements on the basis of International Financial Reporting Standards. The following tables summarize the valuation of the Trading Company’s investments as of December 31, 2014 (Liquidation of the Trading Company) (liquidation basis) and December 31, 2013, respectively. - 15 - Morgan Stanley Smith Barney Rotella I, LLC Notes to Financial Statements (continued) 7.Derivatives and Hedging (cont’d) Offsetting of Derivative Assets and Liabilities as of December 31, 2014 (Liquidation of the Trading Company) (liquidation basis): Gross Amounts Recognized Gross Amounts Offset in theStatements of Financial Condition Net Amounts Presented in the Statements of Financial Condition $ $ $ Assets Forwards 65,541 (40,421) Total Assets 65,541 (40,421) Liabilities Forwards 40,421 – Total Liabilities 40,421 – Unrealized currency gain (loss) – Total net unrealized gain on open contracts 25,120 Offsetting of Derivative Assets and Liabilities as of December 31, 2013: Gross Amounts Recognized Gross Amounts Offset in theStatements of Financial Condition Net Amounts Presented in the Statements of Financial Condition $ $ $ Assets Futures 296,841 Forwards 41,278 26,264 Total Assets 338,119 (61,371) Liabilities Futures – Forwards 15,014 – Total Liabilities – Unrealized currency loss (93,755) Total net unrealized gain on open contracts 182,993 - 16 - Morgan Stanley Smith Barney Rotella I, LLC Notes to Financial Statements (continued) 7.Derivatives and Hedging (cont’d) The Effect of Trading Activities on the Statements of Financial Condition as of December 31, 2014(Liquidation of the Trading Company) (liquidation basis) and December 31, 2013: December 31, 2014 (Liquidation of the Trading Company) (liquidation basis) Futures and Forward Contracts Long Unrealized Gain Long Unrealized Loss Short Unrealized Gain Short Unrealized Loss Net Unrealized Gain Average number of contracts outstanding for the year (absolute quantity) $ Commodity – 73 Equity – Foreign currency 98 Interest rate – Total 3,851 61,690 (3,429) Unrealized currency gain (loss) – Total net unrealized gain on open contracts December 31, 2013 Futures and Forward Contracts Long Unrealized Gain Long Unrealized Loss Short Unrealized Gain Short Unrealized Loss Net Unrealized Gain/(Loss) Average number of contracts outstanding for the year (absolute quantity) $ Commodity 31,656 21,903 46 Equity 3,015 (468) Foreign currency 34,059 (2,236) 38,575 Interest rate 10,973 (15,233) (655) 13,372 Total 277,945 (55,791) 60,174 (5.580) Unrealized currency loss Total net unrealized gain on open contracts 182,993 - 17 - Morgan Stanley Smith Barney Rotella I, LLC Notes to Financial Statements (continued) 7.Derivatives and Hedging (cont’d) The following tables summarize the net trading results of the Trading Company for the year ended December 31, 2014 (Liquidation of the Trading Company) (liquidation basis) and for the years ended December 31, 2013, and 2012. The Effect of Trading Activities on the Statements of Income and Expenses for the year ended December 31, 2014 (Liquidation of the Trading company) (liquidation basis) and for the years ended December 31, 2013 and 2012, included in Total Trading Results: December 31, 2013 Type of Instrument $ $ $ Commodity Equity Foreign currency Interest rate Unrealized currency gain (loss) Total Line Items on the Statements of Income and Expenses for the year ended December31, 2014 (Liquidation of the Trading Company) (liquidation basis) and for theyears ended December 31, 2013, and 2012: December 31, 2013 2012 Trading Results $ $ $ Net realized Net change in unrealized Total Trading Results 8.Fair Value Measurements and Disclosures Financial instruments were carried at fair value, which is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants.Assets and liabilities carried at fair value were classified and disclosed in the following three levels: Level 1 - unadjusted quoted market prices in active markets for identical assets and liabilities; Level 2 - inputs other than unadjusted quoted market prices that are observable for the asset or liability, either directly or indirectly (including unadjusted quoted market prices for similar investments, interest rates and credit risk); and Level 3 - unobservable inputs for the asset or liability (including the Trading Company’s own assumptions used in determining the fair value of investments). - 18 - Morgan Stanley Smith Barney Rotella I, LLC Notes to Financial Statements (continued) 8.Fair Value Measurements and Disclosures (cont’d) In certain cases, the inputs used to measure fair value fell into different levels of the fair value hierarchy.In such cases, an investment’s level within the fair value hierarchy was based on the lowest level of input that was significant to the fair value measurement.The Trading Company’s assessment of the significance of a particular input to the fair value measurement in its entirety required judgment, and consideration of factors specific to the investment. The Trading Company’s assets and liabilities measured at fair value on a recurring basis are summarized in the following tables by the type of inputs applicable to the fair value measurements. December 31, 2014 (Liquidation of the Trading Company) (liquidation basis) Unadjusted Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Total $ Assets Futures – n/a Forwards – – n/a – Total Assets – n/a Liabilities Futures – n/a Forwards – – n/a – Total Liabilities – n/a 40,421 Unrealized currency gain (loss) – *Net fair value – 25,120 n/a - 19 - Morgan Stanley Smith Barney Rotella I, LLC Notes to Financial Statements (continued) 8.Fair Value Measurements and Disclosures (cont’d) December 31, 2013 Unadjusted Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Total $ Assets Futures – n/a Forwards – n/a Total Assets n/a Liabilities Futures – n/a Forwards – n/a Total Liabilities n/a Unrealized currency loss * Net fair value 250,484 n/a * This amount comprises of the “Total net unrealized gain on open contracts” on the Statements of Financial Condition. During the twelve months ended December 31, 2014 and 2013, there were no Level 3 assets and liabilities, and there were no transfers of assets or liabilities between Level 1 and Level 2. 9.Financial Highlights The following ratios may have varied for individual investors based on the timing of capital transactions during the year.Additionally, these ratios were calculated for the non-managing Members’ share of income, expenses and average net assets. - 20 - Morgan Stanley Smith Barney Rotella I, LLC Notes to Financial Statements (concluded) 9.Financial Highlights (cont’d) For the Years Ended December 31, (Liquidation of the Trading Company) (liquidation basis) 2013 2012 RATIOS TO AVERAGE MEMBERS’ CAPITAL: (1) Net Investment Loss (4.16)% (2.86)% (2.00)% Expenses beforeIncentive Fees 2.27% 2.18% 2.00% Expenses after Incentive Fees 4.16% 2.86% 2.00% TOTAL RETURN BEFORE INCENTIVE FEES 9.47% 8.27% (3.70)% TOTAL RETURN AFTER INCENTIVE FEES 7.46% 7.55% (3.70)% The calculation is based on non-managing Members’ allocated income and expenses and average non-managing Members’ Capital. 10.Subsequent Events Settlements of the liquidating withdrawals payable to the Members were made on January 21, 2015 and January 27, 2015. Management performed its evaluation of subsequent events through March 25, 2015, the date the financial statements were available to be issued, and has determined that there were no other subsequent events requiring adjustments of or disclosure in the financial statements. - 21 -
